Exhibit 10.7

LEVI STRAUSS & CO.

EXECUTIVE SEVERANCE PLAN

(Effective November 29, 2010)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Definitions      1    2.    Eligibility for Severance
Payments, Severance Benefits and Deferred Termination Early Retirement Benefits
     2    3.    Amount and Form of Severance Payments, Severance Benefits and
Deferred Termination Early Retirement Benefits      4    4.    Administration   
  8    5.    Amendment or Termination      9    6.    Claims Procedure      9   
7.    Non-Compete      10    8.    Non-Solicitation of Employees and Consultants
     11    9.    Confidential Information      11    10.    Cooperation/Non
Disparagement      11    11.    Source of Payments      11    12.   
Inalienability      12    13.    Recovery of Payments Made by Mistake      12   
14.    No Enlargement of Employment Rights      12    15.    Applicable Law     
12    16.    Severability      12    17.    Execution      12   



--------------------------------------------------------------------------------

LEVI STRAUSS & CO.

EXECUTIVE SEVERANCE PLAN

(Effective May 1, 2004, and

Amended and Restated Effective November 29, 2010)

Introduction. Levi Strauss & Co. (the “Company”) established the Levi Strauss &
Co. Executive Severance Plan (the “Plan”) effective May 1, 2004 for the benefit
of certain eligible Executives of the Company. By this instrument, the Company
hereby amends and restates the Plan effective November 29, 2010.

The purpose of the Plan is to provide an eligible Executive with Severance
Payments, Severance Benefits and Deferred Termination Early Retirement Benefits
in the event the Executive’s employment is involuntarily terminated under
circumstances entitling the Executive to Severance Payments, Severance Benefits
or Deferred Termination Early Retirement Benefits, as determined in the sole
discretion of the Company. The Plan is an unfunded welfare benefit plan for
purposes of ERISA, a severance pay plan within the meaning of United States
Department of Labor Regulation Section 2510.3-2(b) and an involuntary separation
pay plan within the meaning of Treasury Regulation Section 1.409A-1(b)(9). This
Plan supersedes all prior policies and practices of the Company with respect to
severance or separation pay for Executives whose employment is involuntarily
terminated on or after November 29, 2010. This Plan is the only severance
program for such Executives.

1. Definitions.

1.1. “Company” means Levi Strauss & Co.

1.2. “Comparable Position” means any job that has no negative impact on base
salary. To be a “Comparable Position,” the different job must be performed at
the same or geographically proximate work site with the same or comparable work
schedule, as determined in the sole discretion of the Company.

1.3. “Compensation” means (i) the sum of the Executive’s (a) annual base salary
rate in effect on his or her Termination Date, plus (b) target bonus amount
under the Annual Incentive Plan (“AIP”) for the fiscal year in which the
termination is announced to the Executive (ii) divided by 52. Compensation is
solely used for purposes of determining an eligible Executive’s Enhanced
Severance Pay under the Plan.

Compensation = annual base salary + AIP target bonus for the fiscal year in
which the termination is announced

52

1.4. “Deferred Termination Early Retirement Benefits” means the benefits
provided to an Executive pursuant to Section 3.3 on account of his or her
involuntary termination from the Company.

1.5. “Employee” means a common-law employee of the Company on the Home Office
Payroll, including an employee classified by the Company as a U.S. expatriate
employee, who is not subject to the overtime provisions of the Fair Labor
Standards Act, and who is a Home Office Payroll employee, and who has not signed
an agreement that he or she is not



--------------------------------------------------------------------------------

entitled to benefits from the Company. An Employee does not include any person
who is designated by the Company as an independent contractor or a “leased
employee,” within the meaning of Section 414(n) of the Internal Revenue Code of
1986, as amended (the “Code”), or any individual who has entered into an
independent contractor or consultant agreement with the Company. Individuals not
treated as Employees by the Company on its payroll records are excluded from
Plan participation even if a court or administrative agency determines that such
individuals are Employees.

1.6. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.7. “Executive” means (i) a WLT Member, or (ii) an Employee whose position is
classified under the Executive Band or Leader Band in the Company’s World-Wide
Compensation Plan.

1.8. “General Release Agreement” means a legally binding document in which an
Employee waives any and all claims against the Company (as defined in the
General Release Agreement) related to his or her employment or separation from
employment. Whether or not an Executive chooses to sign the General Release
Agreement is completely at his or her discretion.

1.9. “Plan” means the Levi Strauss & Co. Executive Severance Plan, as set forth
in this instrument and as hereafter amended.

1.10. “Severance Benefits” means the severance benefits provided to an Executive
pursuant to Section 3.2 on account of his or her involuntary termination from
the Company.

1.11. “Severance Payment(s)” or “Severance Pay” means the payments to an
eligible Executive pursuant to Section 3.1 on account of his or her involuntary
termination from the Company.

1.12. “Termination Date” means the Executive’s final day of employment with the
Company which date shall be communicated by the Company to the Executive.

1.13. “WLT Member” means each Employee identified on Appendix A.

1.14. “Year of Service” means a 12-month period of employment beginning on the
later of the Executive’s hire or rehire date. Years of Service are calculated in
full 12-month periods with no credit for partial years.

2. Eligibility for Severance Payments, Severance Benefits and Deferred
Termination Early Retirement Benefits.

2.1. General Eligibility. Except as otherwise provided in the Plan, an Executive
is entitled to Severance Payments, Severance Benefits or Deferred Termination
Early Retirement Benefits under the Plan only if his or her employment with the
Company is involuntarily terminated by action of the Company on account of a
reduction in force, layoff or position elimination.

 

2



--------------------------------------------------------------------------------

2.2. Exclusions. An Executive is not eligible for Severance Payments, Severance
Benefits or Deferred Termination Early Retirement Benefits if he or she:

(a) Voluntarily resigns before his or her Termination Date;

(b) Is terminated because of failure to return from an approved leave of
absence;

(c) Resigns or is involuntarily terminated because the Company has determined
that he or she violated any policy, procedure or rule of the Company, engaged in
dishonest or wrongful conduct, committed any crime or performed his or her
duties in an unacceptable manner;

(d) Resigns or is terminated after declining to accept an offer of a Comparable
Position with the Company;

(e) Ceases to be an Executive as defined by the Plan;

(f) Terminates employment with the Company by reason of death;

(g) Receives consulting fees from the Company following his or her Termination
Date;

(h) Is entitled to long-term disability benefits from the Company-sponsored
long-term disability plan as of the date the involuntary termination would have
occurred had the individual been actively at work on such date;

(i) Has an individual written agreement with the Company that provides for any
form of severance, separation or special retirement program; or

(j) Has notified the Company of his or her intent to retire from the Company
prior to the date the Company notified the Executive of his or her involuntary
termination.

2.3. Certain Corporate Transactions. Unless, and only to the extent expressly
authorized by the Company or as set forth in this Plan, no Severance Payments,
Severance Benefits or Deferred Termination Early Retirement Benefits will be
payable under the Plan to an Executive in the event of the sale or other
disposition of the Company, any affiliate or any assets or stock of either, if
the Executive (i) continues to be employed by the Company, its successor or an
affiliate on or after the date of such sale or other disposition, (ii) is
offered a Comparable Position with the acquiring entity or any of its
affiliates, or (iii) is offered a Comparable Position with an entity that was an
affiliate of the Company immediately prior to the sale or other disposition.

 

3



--------------------------------------------------------------------------------

3. Amount and Form of Severance Payments, Severance Benefits and Deferred
Termination Early Retirement Benefits.

3.1. Payment Amount. An eligible Executive is entitled to receive the following
Severance Payments:

(a) Base Severance Pay: Subject to Section 3.4, and except as otherwise provided
in this Plan, an eligible Executive will receive two weeks of his or her base
salary beginning on the date he or she is notified that his or her employment is
terminated. If the Company requests, the eligible Executive will remain in his
or her position during this two-week period.

(b) Enhanced Severance Pay: In exchange for providing the Company with an
enforceable General Release Agreement, in a form acceptable to the Company, an
eligible Executive who is involuntarily terminated from the Company will be
eligible to receive Enhanced Severance Pay and Severance Benefits, subject to
Section 3.4. The consideration for the voluntary General Release Agreement will
be the Enhanced Severance Pay and Severance Benefits the eligible Executive
would not otherwise be eligible to receive. An eligible Executive will receive
Enhanced Severance Pay in accordance with the following table:

 

WLT Member    78 weeks of Compensation Executive and Leader Band    26 weeks of
Compensation, plus two additional weeks of Compensation for each Year of Service
in excess of five, limited to a maximum period of 52 weeks of Compensation

3.2. Severance Benefits.

(a) Medical Benefits Subsidy.

 

  (1) “COBRA” Continuation Coverage: An Executive who is enrolled in a
Company-sponsored medical benefits plan on his or her Termination Date is
eligible to continue his or her medical, dental and/or vision coverage for up to
18 months under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
Generally, the Executive is required to pay the full cost of this coverage, plus
a two percent (2%) administrative fee. If an Executive does not timely elect to
exercise his or her COBRA continuation rights to continue his or her
Company-sponsored medical, dental and/or vision benefits, the Executive may not
reinstate such coverage at a later date. COBRA coverage will not extend beyond
the date on which a terminated Executive becomes eligible for coverage under
another group health plan unless the new plan has a pre-existing condition
limitation or the Executive is entitled to Medicare. All of the terms and
conditions of the corresponding medical, dental and/or vision plans sponsored by
the Company will apply to an Executive receiving COBRA continuation coverage.

 

4



--------------------------------------------------------------------------------

  (2) Company Subsidy for COBRA (Medical Coverage Only): If an Executive and/or
his or her covered dependents timely elect(s) to receive medical continuation
coverage through COBRA, the Company will subsidize the cost (at the active
employee contribution rate) of the medical coverage under COBRA for the duration
of the Executive’s severance payment period under Section 3.1(b) above, up to a
maximum coverage period of 18 months. Thereafter, the Executive will be required
to pay the full applicable COBRA premium for medical coverage. During the
Company-subsidized COBRA coverage period, the Executive must pay for the
remainder of the cost of his or her COBRA medical coverage.

All periods of Company-subsidized coverage are counted toward the 18-month COBRA
entitlement.

 

  (3) Dental and/or Vision Continuation: The Company will not subsidize
Company-sponsored dental and vision benefits continuation coverage. An Executive
may elect to continue dental and/or vision coverage under COBRA as described in
paragraph (a)(1) above.

(b) Life Insurance Continuation. The Company will pay the cost of premiums under
its standard basic life insurance program of $10,000 for the same duration that
it subsidizes the COBRA coverage under paragraph (a)(2) above.

(c) Retiree Medical Benefits. If an Executive retires and becomes covered by the
Company’s retiree health benefits program, the Company will pay the full cost
for the retiree medical coverage for the same duration that it subsidizes the
COBRA coverage under paragraph (a)(2) above. For purposes of paragraph (a) above
and this paragraph (c), the continued medical payments are designated as
separate payments for purposes of the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

(d) Outplacement Benefits. Eligible Executives may be entitled to receive
reasonable outplacement counseling and job search benefits. In no event will the
Company provide such outplacement benefits to an eligible Executive later than
December 31 of the second year following his or her Termination Date. An
Executive may not receive cash in lieu of the available outplacement services.

 

5



--------------------------------------------------------------------------------

3.3. Deferred Termination Early Retirement Benefits.

(a) Any Executive who is within 18 months of meeting the minimum requirements to
be early retirement eligible under the Company’s pension and retiree medical
plans (15 years of service/age 55) will be eligible for a deferred Termination
Date. To qualify for the deferred Termination Date, the Executive must:

 

  (1) Become early retirement eligible within 18 months following the date he or
she is notified of his or her termination of employment; and

 

  (2) Submit a General Release Agreement, as described below, within the
prescribed time period.

(b) Except as provided below, the Termination Date for any such Executive will
be deferred to the first date he or she meets the minimum age and service
requirements for early retirement. This way, the Executive may take early
retirement on his or her Termination Date. Until the deferred Termination Date,
the Executive will remain on the Company’s payroll as an employee with special
leave status. During this period, the Executive will continue to be eligible for
Company benefits and earn service towards eligibility for early retirement
benefits; provided, however, that the Executive may participate in the Employee
Savings and Investment Plan of Levi Strauss & Co. (the “ESIP”) during the
special leave period. Benefit plan and service credit eligibility will cease
when the Executive satisfies the minimum early retirement requirements. The
terms of the early retirement benefits are governed exclusively by the governing
plan documents for those benefits. The Company reserves the right to amend or
terminate the retiree medical plan, as described in the governing plan document.

(c) In lieu of the Executive’s regular salary, the Executive will instead
receive the total value of his or her Severance Payments, as calculated above
under Section 3.1, paid through the bi-weekly payroll process. In most cases,
the total amount of the Severance Payments will be distributed evenly over the
course of the entire leave period ending on the Termination Date. However, if
the number of weeks of Severance Pay earned by the Executive is greater than the
number of weeks needed to attain early retirement eligibility, the payments will
be issued according to the normal payroll schedule until the end of the
Severance Pay period. In this situation, an Executive’s Termination Date (i.e.,
the date he or she becomes early retirement eligible) will occur before all
Severance Payments have been issued. The Severance Payments will continue beyond
the Termination Date until all payments are issued to the Executive. Note,
however, that the Termination Date will mark the end of active employment so
other employee benefits, such as ESIP pre-tax contributions, will cease at that
time. However, these Severance Payments will begin only after both (i) the
Executive has signed the General Release Agreement, and (ii) the revocation
period has expired. If the Executive fails to sign the General Release Agreement
within the prescribed time period, or revokes the Agreement after signing, he or
she will receive only the Base Severance Pay described under Section 3.1(a).

 

6



--------------------------------------------------------------------------------

(d) An Executive who qualifies for deferred termination under this Section 3.3
may choose an immediate Termination Date instead by notifying the Company within
10 business days of the date he or she is notified of his or her termination of
employment. By choosing an immediate Termination Date, the Eligible Employee
will be entitled to the Severance Payments and Severance Benefits described
under Sections 3.1 and 3.2 of the Plan, subject to all applicable terms and
conditions.

3.4. Conditions and Limitations on Severance Payments, Severance Benefits and
Deferred Termination Early Retirement Benefits. Enhanced Severance Pay,
Severance Benefits and Deferred Termination Early Retirement Benefits are
specifically conditioned upon the Executive signing and not later revoking a
General Release Agreement at a time and in a manner to be determined by the
Company. Under no circumstances will any Enhanced Severance Pay, Severance
Benefits or Deferred Termination Early Retirement Benefits be made to an
Executive who elects not to sign, or who revokes, a General Release Agreement.

3.5. Form and Timing of Severance Payments, Severance Benefits and Deferred
Termination Early Retirement Benefits.

(a) Except as provided under Section 3.3 for Deferred Termination Early
Retirement Benefits, Severance Payments will be paid in installments in
accordance with the Company’s regular payroll payment schedule following the
eligible Executive’s Termination Date, however any Enhanced Severance Pay and
Severance Benefits which become available will be provided only after the
seven-day revocation period for a signed General Release Agreement has passed.

(b) If the Company reemploys an eligible Executive who is receiving Enhanced
Severance Pay, Severance Benefits or Deferred Termination Early Retirement
Benefits under the Plan, the individual will become ineligible and such pay and
benefits will cease effective as of the reemployment date.

(c) If an Executive dies before Severance Payments are completed, any remaining
Severance Payments, including the value of any Severance Payments under
Section 3.3(c), will be made to the Executive’s estate in a lump-sum within 60
days after the Company is provided with proof of the Executive’s death.

3.6. Plant Shut-Down or Mass Layoff. If the Executive is laid off or discharged
because of a plant shut-down or mass layoff to which the federal, or any state,
Worker Adjustment and Retraining Notice Act (“WARN”) applies, Severance
Payments, Severance Benefits and Deferred Termination Early Retirement Benefits
will not be available, except as provided in this Section 3.6. The Company will
provide notice of termination of employment, or pay in lieu of notice, or a
combination of notice and pay in lieu of notice in accordance with the
provisions of WARN. The amount of Severance Payments to which the Executive is
entitled under the Plan will be determined by subtracting the number of days’
pay in lieu of notice he or she receives pursuant to WARN from the amount of
Severance Payments to which he or she would be otherwise entitled under the
Plan. Likewise, the period of Company-subsidized medical coverage under
Section 3.2 is reduced by the time during which the eligible Executive receives
medical coverage during the WARN Notice Period.

 

7



--------------------------------------------------------------------------------

3.7. General Release Agreement. The General Release Agreement will be furnished
to an eligible Executive along with a written explanation regarding the General
Release Agreement. It is completely within the eligible Executive’s own
discretion as to whether he or she elects to sign the applicable General Release
Agreement. An eligible Executive is encouraged to review the applicable General
Release Agreement with his or her personal attorney at his or her own expense,
if he or she so desires.

In order to receive Enhanced Severance Pay, Severance Benefits or Deferred
Termination Early Retirement Benefits, an eligible Executive must sign, date and
return the General Release Agreement to the Company within 21 days (for an
individual termination) or 45 days (for a group termination) after the date he
or she receives the General Release Agreement. If an eligible Executive elects
to sign the General Release Agreement, he or she then has seven days from the
date of such signing to revoke the signed General Release Agreement. Any such
revocation must be in writing and must be received by the Company or its
designee within the seven-day revocation period. If an eligible Executive elects
to revoke his or her signed General Release Agreement, such Executive will not
receive any Enhanced Severance Pay, Severance Benefits or Deferred Termination
Early Retirement Benefits.

In the event of a group termination, as determined in the sole discretion of the
Company, the Company will furnish affected Executives with such additional
information as may be required by law.

3.8. Withholding. The Company will withhold from all Severance Payments,
Severance Benefits and Deferred Termination Early Retirement Benefits all
required federal, state, local and other taxes and any other payroll deductions
required.

3.9. Code Section 409A Compliance. For purposes of Code Section 409A, each
“payment” (as defined by Code Section 409A) made under the Plan will be
considered a “separate payment.” Each such payment will be deemed exempt from
Code Section 409A to the full extent permissible under the “short-term deferral
exemption” under Treasury Regulation Section 1.409A-1(b)(4) and, with respect to
amounts paid no later than the second taxable year following the taxable year
containing the Executive’s Termination Date, the “two years/two times”
separation pay exemption under Treasury Regulation Section 1.409A-1(b)(9)(iii),
which are hereby incorporated by reference.

4. Administration.

The Company is the “Plan Administrator” of the Plan and the “named fiduciary”
within the meaning of such terms as defined in ERISA. The Company has the
discretionary authority to determine eligibility for Plan benefits and to
construe the terms of the Plan, including the making of factual determinations.
Severance Pay, Severance Benefits and Deferred Termination Early Retirement
Benefits under the Plan will be payable only if the Company determines in its
sole discretion that the Executive is entitled to them. The decisions of the
Company will be final and conclusive with respect to all questions concerning
the administration of the Plan. The Company may delegate to other persons
responsibilities for performing certain of is duties under the Plan and may seek
such expert advice as it deems reasonably necessary with respect to the Plan.
The Company may rely upon the information and advice furnished by such
delegatees and experts, unless actually knowing such information and advice to
be inaccurate or unlawful.

 

8



--------------------------------------------------------------------------------

5. Amendment or Termination.

Executives do not have any vested rights to Severance Payments, Severance
Benefits or Deferred Termination Early Retirement Benefits. The Company reserves
the right, in its sole and unlimited discretion, to amend or terminate the Plan
at any time by action of the Company’s Chief Executive Officer, or his or her
designee, without prior notice to any Executive.

6. Claims Procedure.

(a) Any person who believes he or she is entitled to any payment under the Plan
(“Applicant”) may submit a claim in writing to the Company. Any such claim
should be sent to the Health & Welfare Plans Administrative Committee (the
“Committee”), c/o Levi Strauss & Co., P.O. Box 7215, San Francisco, CA 94120,
Attention: Vice President, Compensation, Benefits & HR Services. If a claim is
denied in whole or in part, the Committee will furnish the Applicant within 90
days after receipt of such claim with a written notice, written in a manner
calculated to be understood by the Applicant, which includes (i) the specific
reason(s) for the denial, (ii) specific references to the Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for properly completing the claim and an explanation why
such material or information is necessary, (iv) a statement that the Applicant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to his or
her claim, and (v) an explanation of the Plan’s appeal procedures. The 90-day
period for responding to a claim may be extended by up to an additional 90 days
if the Applicant is given a written notice of the extension, including an
explanation of the reason for the extension and an estimate of when the claim
will be resolved, by the end of the initial 90-day period.

(b) An Applicant may appeal the denial of his or her claim and have the
Committee reconsider the decision. The Applicant or the Applicant’s authorized
representative has the right to: (i) request an appeal by written notice to the
Committee at the address identified above no later than 60 days after the
receipt of the notice from the Committee denying the Applicant’s claim,
(ii) upon request and free of charge, review or receive copies of any documents,
records or other information relevant to the Applicant’s claim, and (iii) submit
written comments, documents, records and other information relating to the
Applicant’s claim in writing to the Committee. In deciding the Applicant’s
appeal, the Committee will take into account all comments, documents, records
and other information submitted by the Applicant relating to the claim,
regardless of whether such information was submitted or considered in the
initial review of the claim. If the Applicant does not provide all the necessary
information for the Committee to process the appeal, the Committee may request
additional information and set deadlines for the Applicant to provide that
information.

 

9



--------------------------------------------------------------------------------

(c) The Committee’s decision on review will be in writing, written in a manner
calculated to be understood by the Applicant, and will include (i) specific
reason(s) for the decision, (ii) specific references to the Plan provisions on
which the decision is based, (iii) a statement that the Applicant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to his or her claim, and
(iv) a statement of the Applicant’s right to bring a civil action under ERISA
Section 502(a) following a denial of his or her appeal for benefits. The notice
will be delivered to the Applicant within 60 days after the request for review
is received, unless extraordinary circumstances require a longer period, in
which event the 60-day period may be extended by up to an additional 60 days if
the Applicant is given a written notice of the extension, including an
explanation of the reason for the extension and an estimate of when the appeal
will be resolved, by the end of the initial 60-day period.

(d) The provisions of this Section 6 are intended to comply with ERISA
Section 503 and the Regulations issued thereunder, and will be so construed. In
accordance with such Regulations, each Applicant will be entitled, upon written
request and without charge, to review and receive copies of all material
relevant to his or her claim within the meaning of Department of Labor
Regulation Section 2560.503-1(m)(8), and to be represented by a qualified
representative.

(e) In further consideration of being permitted to participate in the Plan, each
eligible Executive agrees on behalf of himself or herself, and all other persons
claiming through him or her, that he or she will not commence any action at law
or equity (including without limitation any action under ERISA Section 502), or
any proceeding before any administrative agency, for payment of any benefit
under this Plan without first filing a written claim for such benefit and
appealing the denial of that claim in accordance with the provisions of this
Section 6, and in any event not more than 180 days after the appeal is denied in
accordance with paragraph (c) above.

7. Non-Compete.

While employed by the Company and for the longer of (i) the period the Executive
receives Enhanced Severance Pay, (ii) the period the Executive receives Deferred
Termination Early Retirement Benefits, or (iii) the 12-month period immediately
following the Executive’s Termination Date, the Executive will not, directly or
indirectly for the Executive’s own account or account of others, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected as a principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, partner,
advisor, manager, consultant or in any other individual or representative
capacity with, any business which engages in any business within any market area
served by the Company or any of its affiliates, including VF Corporation,
Haggar, Tropical Sportswear International Corporation, CK jeans, Guess, The
Limited, Savane International Corporation, Nautica Enterprises, Liz Claiborne,
Polo Jeans Company, The Gap and any jeanswear or khakiwear business in any
apparel company in the United States (a “Competing Business”). Ownership for
personal investment purposes of less than 5% of the voting stock of any publicly
held Competing Business will not constitute a violation hereof. Subject to any
period limitation imposed by a particular jurisdiction, the Company will enforce
this provision in jurisdictions where such a restraint is legally permissible.

 

10



--------------------------------------------------------------------------------

8. Non-Solicitation of Employees and Consultants.

While employed by the Company and for the 12-month period immediately following
the Executive’s Termination Date, the Executive will not directly or indirectly:
(i) solicit or induce any employee or consultant of the Company to leave
employment with the Company, or (ii) offer employment to any employee employed
by the Company or consultant working with the Company as of the Executive’s
Termination Date. Subject to any period limitation imposed by a particular
jurisdiction, the Company will enforce this provision in jurisdictions where
such a restraint is legally permissible.

9. Confidential Information.

An eligible Executive may have access to trade secrets, information regarding
the Company’s operations, product lines, costs, operational processes, strategic
planning, financial data, marketing plans, sales forecasts, customers,
suppliers, personnel and other confidential and proprietary information
(hereinafter “Confidential Information”) with regard to the Company’s business.
Recognizing that the disclosure or improper use of such Confidential Information
will cause serious and irreparable injury to the Company, an eligible Executive
with such access acknowledges that (i) he or she will not at any time, directly
or indirectly, disclose Confidential Information to any third party or otherwise
use such Confidential Information for his or her own benefit or the benefit of
others, (ii) the payment of Enhanced Severance Pay, Severance Benefits and
Deferred Termination Early Retirement Benefits under the Plan will cease if the
Executive discloses or improperly uses such Confidential Information, and
(iii) the retention of Enhanced Severance Pay, Severance Benefits and Deferred
Termination Early Retirement Benefits already received under the Plan is
conditioned upon the Executive not disclosing or improperly using such
Confidential Information.

10. Cooperation/Non Disparagement.

Each eligible Executive will cooperate with the Company and its legal counsel in
connection with any current or future investigation or litigation relating to
any matter to which the eligible Executive was involved or of which the
Executive has knowledge or which occurred during the Executive’s employment.
Such assistance will include, but is not limited to, depositions and testimony
and will continue until such matters are resolved. In addition, an Executive
shall not in any way disparage the Company nor any person associated with the
Company to any person, corporation or other entity.

11. Source of Payments.

All Severance Payments, Severance Benefits and Deferred Termination Early
Retirement Benefits will be paid in cash from the general funds of the Company;
no separate fund will be established under the Plan and the Plan will have no
assets. Any right of any person to receive any payment under the Plan will be no
greater than the right of any other unsecured creditor of the Company.

 

11



--------------------------------------------------------------------------------

12. Inalienability.

In no event may any Executive sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.

13. Recovery of Payments Made by Mistake.

An eligible Executive must return to the Company any Severance Payment,
Severance Benefit or Deferred Termination Early Retirement Benefit, or portion
thereof, made by a mistake of fact or law. The Company has all remedies
available at law for the recovery of such amounts.

14. No Enlargement of Employment Rights.

Neither the establishment or maintenance of the Plan, the payment of any amount
by the Company nor any action of the Company will confer upon any individual any
right to be continued as an Employee nor any right or interest in the Plan other
than as provided in the Plan. Other than an Employee who has a written agreement
to the contrary signed by the President, Chief Executive Officer or a Senior
Vice President of the Company, every Employee is an employee-at-will whose
employment with the Company may be terminated by the Company or the Employee at
any time with or without cause and with no notice.

15. Applicable Law.

The provisions of the Plan will be construed, administered and enforced in
accordance with ERISA and, to the extent applicable, the laws of the State in
which the Executive resides on his or her Termination Date.

16. Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.

17. Execution.

IN WITNESS WHEREOF, Levi Strauss & Co., by its duly authorized officer, has
executed the Plan on the date indicated below.

 

LEVI STRAUSS & CO. /s/ Cathy Unruh Cathy Unruh Senior Vice President Global
Human Resources Dated: 10/3/2011

 

12



--------------------------------------------------------------------------------

APPENDIX A

For purposes of this Plan, the following positions are designated as Worldwide
Leadership Team members (WLT), assuming the Employee in the position is also a
U.S. Home Office Payroll Employee at the time of termination:

President & Chief Executive Officer

Executive Vice President & President, Global Levi’s®

Executive Vice President & President, Global Dockers®

Executive Vice President & President, Global Denizen™

Executive Vice President & Chief Financial Officer

Senior Vice President & Chief Supply Chain Officer

Senior Vice President & General Counsel

Senior Vice President, Worldwide Human Resources

Senior Vice President & Chief Strategy Officer

Senior Vice President & Chief Information Officer

Senior Vice President, Corporate Affairs

This list is subject to change and may be revised at any time.